Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15-18  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Polinske (US Publication No. 2018/0084351 A1).
 	Regarding claims 1, 5, 15, Polinske teaches a hearing device, comprising: a shell (502) to be worn at least in part in the ear canal and having an outer opening; a faceplate (faceplate) covering the outer opening of the shell and facing outwardly of the ear canal when the hearing device is worn in the ear canal; a transceiver configured to operate in an operating frequency range which is located within 2.4 GHz to 2.5 GHz (para. 0020; 2.4GHz communication); a dipole antenna (para. 0028, dipole antenna); wherein the dipole antenna (504) is integrated within the faceplate  or at an outer surface (fig. 5A) of the faceplate in a manner so as to follow the contour of the outer surface of the faceplate to maximize radiation gain of the dipole antenna.  



 	Regarding claim 3, Polinske teaches the hearing device of claim 2, wherein the dipole antenna (para. 0028, dipole antenna) has two arms (fig. 5A; 504, first and second ends) with an end gap (fig. 5A, wherein ends/arms do not touch) between the ends of the arms.  

 	Regarding claim 16, Polinske teaches the hearing device of claim 15, wherein the antenna element (310) is a stamped metal structure (para. 0019, stamped metal).  

 	Regarding claim 17, Polinske teaches the hearing device of claim 15, wherein the antenna element (310) is embedded by a two-stage molding process (para. 0027; overmold).  

 	Regarding claim 18, Polinske teaches an apparatus capable of performing a method of manufacturing a hearing device, comprising the steps of: providing for a shell (502) to be worn at least in part in the ear canal and having an outer opening; 9providing for a faceplate (faceplate) for covering the outer opening of the shell and facing outwardly of the ear canal when the hearing device is worn in the ear canal; providing a transceiver configured to operate in an operating frequency range which is located within 2.4 GHz to 2.5 GHz (para. 0020; 2.4GHz communication); providing a dipole antenna (para. 0028, dipole antenna); and integrating the dipole antenna within the faceplate or at an outer surface of the faceplate in a manner so as to follow the contour of the outer surface of the faceplate to maximize radiation gain of the dipole antenna (as shown in fig. 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinske in view of  Polinske et al (Polinske ‘119; EP 2200119 A2).
	Regarding claim 6, Polinski fails to specifically teach the hearing device of claim 1, wherein the dipole antenna is implemented as a flexible PCB placed internally in the faceplate within a trench on the inner surface of the faceplate.  
	Polinske ‘119 teaches the dipole antenna (625) is implemented as a flexible PCB placed internally in the faceplate (624, faceplate) within a trench (628) on the inner surface of the faceplate.  
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the known configuration of the antenna in the same way to Polinske, as taught by Polinske ‘119, for communicating wirelessly.

 	Regarding claim 7, the combination of Polinske and Polinske ‘119 teaches the hearing device of claim 6, wherein the flexible PCB (625) is mechanically locked within the trench (628) by a snap-in mechanism. 
 


 	Regarding claim 9, the combination of Polinske and Polinske ‘119  teaches the hearing device of claim 6, wherein the dipole antenna (625) comprises a conductor trace (629) located at the outer edge of the flexible PCB.  

 	Regarding claim 10, Polinske  fails to specifically teach the hearing device of claim 1, wherein the dipole antenna is implemented as a preformed wire placed internally or externally within a channel of the faceplate.  
 	Polinske ‘119 teaches the dipole antenna (625) is implemented as a preformed wire within the channel (628) of the faceplate.  
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the known configuration of the antenna in the same way to Polinske, as taught by Polinske ‘119, for communicating wirelessly.

 	Regarding claim 11, the combination of Polinske and Polinske ‘119   teaches the hearing device of claim 10, wherein the preformed wire is inserted into a trench (628) in the outer surface or into a trench in the inner surface of the faceplate (624), the trench forming the channel.  

 	Regarding claim 12, the combination of Polinske and Polinske ‘119  teaches the hearing device of claim 6, wherein the trench (628) is backfilled with dielectric material (antenna, 625).  

Allowable Subject Matter
Claim(s) 4, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
 	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653